On Rehearing.
(April 16, 1903.)
PER CURIAM.
We have carefully considered the petition for a reargument and the briefs accompanying it, but our former conclusions remain unchanged. This is not an action to reform the agreement between the parties; but proceeds upon the theory that an implied obligation is to be read into the agreement in substance to the effect that the defendant would purchase (through purchasers to be found by it) the houses which the plaintiff was to build. Our conclusion that such an obligation is not to be implied was reached in part upon the consideration that the agreement did not obligate the plaintiff to sell to such purchasers, because it left him at liberty to fix his own terms, and thus optionally to defeat the sale. If there was. an understanding between the parties as to the price and terms, it was not incorporated into the agreement, which must be assumed to embody the final understanding of the parties. While the agreement is to be read in the light of such extrinsic facts as are competent in aid of its correct interpretation, its terms cannot be supplemented by evidence of a prior parol agreement. We recognize the hardship which has resulted to the plaintiff from the failure to sell the houses, but this was one of the contingencies for which the contract did not provide.
The application for a reargument is denied.